        Case 2:15-cr-00054-JCW Document 18 Filed 10/21/19 Page 1 of 1



                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF LOUISIANA

UNITED STATES OF AMERICA                                     CRIMINAL ACTION

VERSUS                                                       NO. 15-054

DONALD L. JONES                                              SECTION “M” (2)

                                        ORDER

      A hearing on the government’s Rule to Revoke Probation, Record Doc. No. 15, will

be conducted on November 4, 2019 at 11:00 a.m. before United States Magistrate Judge

Joseph C. Wilkinson, Jr., 500 Poydras Street, United States Courthouse, Room B421, New

Orleans, Louisiana. Defendant and his counsel must appear in person. The Clerk is hereby

directed to issue a summons to defendant and to notify the United States Attorney and the

United States Probation Office.

                                                    21st day of October, 2019.
                    New Orleans, Louisiana, this _________



                                                JOSEPH C. WILKINSON, JR.
                                            UNITED STATES MAGISTRATE JUDGE
